PATTERSON, Judge
(dissenting).
I respectively dissent from the majority opinion as to Issue II. Under the facts in this case, appellant should not be excused from violating the law on the ground that she was required to obey a lawful order of an officer who did not detect that she was under the influence of alcohol and who was obviously acting without a full knowledge of the facts. The majority places an unreasonable requirement upon the officer and bestows a benefit upon the law violator to which she is not entitled. Just because the officer failed to detect appellant’s condition does not lessen her culpability. She violated the law. The responsibility is hers, but the effect of the majority opinion places it on the officer. Such result is absurd.
Of course, if the officer knew of appellant’s intoxication and ordered her to drive on so he could arrest her for driving under the influence of alcohol, it would be a different matter, but that is not the case here. In my opinion, the cases cited by the majority to support its decision are factually distinguishable from the case at bar. I would affirm this conviction.